Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated October 28, 2019, claims 1-26 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Foreign Priority

 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)
  (d), which papers have been placed of record in the file.


Information Disclosure Statement

 	The information disclosure statements filed October 28, 2019 have been considered.


Claim Objections

 	Claims 5-13, 21, and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim  Rejections-  35  U.S.C.  §   102


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. [US Patent Application # 20200402582].
With respect to claim 1, Yang et al. disclose a memory system [figs. 1, 2, 7 and 11] comprising: a memory device including a plurality of semiconductor memories [within 326]; and a controller [310/328/332] for controlling the memory device to perform a test program operation [608 of fig. 7 or 806 of fig. 11] and a first threshold voltage distribution monitoring operation on each of the plurality of semiconductor memories during an operation [602 or 808], wherein the controller sets operation performance parameters of each of the semiconductor memories based on first monitoring information obtained as a result of the first threshold voltage distribution monitoring operation [608 or 810].  See par. 0089.
With respect to claim 2, Yang et al. disclose the controller controls the memory device to perform a test erase operation and a second threshold voltage distribution monitoring operation on each of the plurality of semiconductor memories after performing the first threshold voltage distribution monitoring operation during the operation, and sets the operation performance parameters based on second monitoring information obtained as a result of the second threshold voltage distribution monitoring operation and the first monitoring information.  See fig. 11.  In the figure, Yang et al. disclose the process of testing to see whether a particular group of cells are within a particular threshold range and setting the group of cells to a lower range of threshold voltages [820].
 each of the plurality of semiconductor memories includes a plurality of memory blocks [sub blocks have SB1…SBp], and each of the plurality of semiconductor memories programs the plurality of memory blocks to a solid program state during the test program operation. 
With respect to claim 4, Yang et al. disclose the solid program state is one of a plurality of program states.  See pars. 0025, 0053, 0056, and 0097.

Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. [US Patent Application # 20200402582].
 	With respect to claim 20, Yang et al. disclose a method of operating a memory system [figs. 1, 2, 7 and 11], the method comprising: performing a test program operation [806 of fig. 11] and a first threshold voltage distribution monitoring operation on a selected memory block [808]; performing a test erase operation and a second threshold voltage distribution monitoring operation on the selected memory block on which the test program operation is performed [820 and 826]; setting an operation performance parameter of the selected memory block based on a result of the first threshold voltage distribution monitoring operation and a result of the second threshold voltage distribution monitoring operation [828]; and performing all operations with reference to the operation performance parameter during all operations of the selected memory block [830, 832, 834].
 	With respect to claim 22, Yang et al. disclose the selected memory block is programmed to a solid program state during the test program operation, and the solid program state is one program state of a plurality of program states.  See 828 of fig. 11.


Allowable   Subject   Matter

 	Claims 14-19 are allowable over the prior art of record.


  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 5, each of the plurality of semiconductor memories detects the number of first memory cells having a threshold voltage higher than a normal threshold voltage range of the solid program state among memory cells included in the plurality of memory blocks during the first threshold voltage monitoring operation.
-with respect to claim 8, each of the plurality of semiconductor memories erases the plurality of memory blocks, which are programmed to the solid program state, to a soft erase state during the test erase operation.
-with respect to claim 13, the operation performance parameter includes at least one of a garbage collection operation cycle, a maximum erase count specification, a read reclaim cycle, the number of read voltages used during a read retry operation, and threshold voltage distribution positions of each of a plurality of program states, of each of the plurality of memory blocks included in each of the plurality of semiconductor memories.
-with respect to claim 14, each of the plurality of semiconductor memories sequentially performs a test program operation, a first threshold voltage distribution monitoring operation, a test erase operation, and a second threshold voltage distribution monitoring operation, and stores monitoring information obtained as a result of the first and second threshold voltage distribution monitoring operations in a cam block among the plurality of memory blocks as the cam data.
-with respect to claim 21, the operation performance parameter includes at least one of a garbage collection operation cycle, a maximum erase count specification, a read reclaim cycle, the number of read voltages used during a read retry operation, and threshold voltage distribution positions of each of a plurality of program states, of a corresponding memory block.
-with respect to claim 24, the selected memory block is erased to a soft erase state during the test erase operation, the soft erase state has a threshold voltage distribution higher than 0 V (volts).
-with respect to claim 26, storing monitoring information obtained as a result of the first threshold voltage distribution monitoring operation and a result of the 15 second threshold voltage distribution monitoring operation in a content addressable memory (cam)block; and reading the monitoring information stored in the cam block during a power-on operation of the memory system.


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in

 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        March 19, 2022